DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-20 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 1-12 and 19, drawn to a method for measuring cell-mediated immune response activity, said method comprising detecting the presence or level of at least one immune effector molecule in a composition comprising immune cells, at least one antigen, and at least one non-reducing sugar, classified, for example, as GO1N 33/574.

Group II.	Claims 13-18 and 20, drawn to a composition and a kit, classified, for example, as GO1N 33/574.

3.	The inventions are distinct, each from the other because of the following reasons:
The inventions of Group I are methods; whereas the inventions of Group II are products.  The inventions of Group I and the inventions of Group II are unrelated because the products of Group I are not specifically used or otherwise involved in the methods of Group II.
Because the inventions are distinct, each from the other, for these reasons, the search required to examine claims directed to either one of the inventions is not the same, nor is it coextensive with the search required to examine claims directed to the other.  Furthermore, the inventions have acquired a separate status in the art, as evidenced by their different classifications and/or art-recognized divergence in subject matter; and 
Since the inventions have been shown to be patentably distinct, each from the other, and because the examination of both could not be made without serious burden, it is proper to restrict each from the other.  See M.P.E.P. § 803.   

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	This application contains claims directed to the following patentably distinct species of the inventions of Groups I and II, wherein:
	A.	the non-reducing sugar is selected from trehalose, mannitol, sucrose and raffinose;
	B.	the immune cells are selected from NK cells,  T cells, B cells, macrophages, and monocytes.
	Note:  If electing either of the inventions Applicant is required to elect a single species thereof by naming one of the non-reducing sugars listed above and one of the different types of immune cells also listed above.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 and 7-11 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

7.	Applicant is further required to elect one the following patentably distinct species of the invention, wherein measuring cell-mediated immune response activity in the sample comprises:
(a)	monitoring a disease or condition;
(b)	determining a presence of a disease or condition;
(c)	determining an absence of a disease or condition;
(d)	determining a level of a disease or condition; or
(e)	determining a stage of a disease or condition, 
wherein the disease or condition is selected from:
(1) 	an infection by a pathogenic agent;
(2)	an autoimmune disease;
(3)	a cancer;
(4)	an inflammatory condition;
(5)	an exposure to a toxic agent;
(6)	a response to a therapeutic agent;
(7)	an immunodeficiency; and 
(8)	an immunosuppression.
Note:  Applicant is required to elect a single species of the elected invention by specifically naming one of the activities listed above (i.e., any of (a)-(e)) and one of the diseases or conditions listed above (i.e., any of (1)-(8)). 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 11, 12, and 19 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

8.	In addition, if electing the invention of Group II, because the claims are generic to a genus of many different species in which the composition and/or kit comprises one or more “antigens”, where each antigen is a different molecule, Applicant must elect a single species of the invention by specifically identifying one or more antigens to which the claims shall be restricted, if no generic claim is finally held to be allowable.  Notably the specification discloses many different antigens (e.g., a protein encoded by M. tuberculosis such as tuberculin, CFP-10, or TB7.7, as disclosed, e.g., at page 25 of the specification).
	Then, if electing the invention of Group I, because the claims are generic to a genus of many different species in which the method comprises the use of a composition comprising any one or more “antigens”, where each antigen is a different molecule, Applicant must elect a single species of the invention by specifically identifying one or more antigens to which the claims shall be restricted, if no generic claim is finally held to be allowable.  Again, it is noted that the specification discloses many different antigens (e.g., a protein encoded by M. tuberculosis such as tuberculin, CFP-10, or TB7.7, as disclosed, e.g., at page 25 of the specification).
In each case, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (i.e., each different species comprises one or more antigens, each of which is structurally 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because each different species comprises a different antigen.

9.	Furthermore, if electing the invention of Group I, because the claims are generic to a genus of many different species in which the method detects the presence or level of at least one “immune effector molecule”, where each immune effector molecule is a different molecule, Applicant must elect a single species of the invention by specifically identifying one or more immune effector molecules to which the claims shall be restricted, if no generic claim is finally held to be allowable.  Notably the specification discloses many different immune effector molecule (e.g., INF-; IL-2; TGF-); see, e.g., pages 18 and 19 of the specification. 
	Then, if electing the invention of Group II, because the claims are generic to a genus of many different species in which the kit is to be used as a means for the detection or quantification of at least one “immune effector molecule”, where each immune effector molecule is a different molecule, Applicant must elect a single species of the invention by specifically identifying one or more immune effector molecules to which the claims shall be restricted, if no generic claim is finally held to be allowable.  Again the specification discloses many different immune effector molecule (e.g., INF-; IL-2; TGF-); see, e.g., pages 18 and 19 of the specification. 
In each case, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (i.e., each different species comprises detecting or measuring the level of one or more molecules, each of which is structurally different from the others). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because each different species comprises a different antigen.

10.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

11.	Applicant is reminded that upon the cancellation of claims to a non-elected 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
February 26, 2022